Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action
                                        102/103 Rejection

     Claim(s) 1-3,  6-8 and  11-13 is/are rejected under 35 U.S.C. 102((a)(2) as anticipated by  Karube (2018/0308230) or, in the alternative, under 35 U.S.C. 103 as obvious over Li (2018/0137612).

     With respect to claim 1, Karube teaches an information processing apparatus (via damage information processing device 100), see para. 69 comprising a memory 116, see para. 70; a processor (CPU) see para. 70, which is configured with the memory and configured to  partition an image acquired by digital camera 104 into a plurality of regions, see para. 81, lines 9-19. See also sections Cr1 – Cr4.  Karube teaches detecting a plurality of crack points within the defined regions which are line segments within the regions, see para. 81, lines 5-9.  Karube generates a tree structure, see figures 12-15 of  line segments that are close to each other and which define a branch structure from the root structure.  For example, C1-1 is the root structure and C1-2 + C1-4 is one branch structure while C1-3 + (c1-5 or C1-6) are other branch structures. 
Karube further teaches wherein the CPU, among the plurality of routes,  detects a variety of other routes  of varying probabilities for example, the probability for C1-2 over 

     The examiner contends that all of the subject matter is set-forth in Karube. The examiner notes that the present written specification takes an image and sections it into 3 x 3 matrix. While the matrix is not claimed, Li teaches images of line segments associated with cracks and partitions it into a 2 x 2 matrix and determines “seed regions of confidence” which appear to be “degrees of coupling probability” as recited in the last limitation of the claim. 
     Since Karube and Li both teach determination of cracks on a pavement and performing image processes in relation thereto,  the purpose of partitioning the image into sections, using 3 x 3 matrices, would have been recognized by Karube as set forth by Li.
      It would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention,   to replace the partitioning strategy of Karube with the partitioning strategy of Li for the purpose of defining line segments within  the cells of the matrix as taught by Li and suggested by Karube.

     With respect to claims 2, 7 and 12 Karube teaches the processor (CPU), described in para. 70 determines other routes according to the tree struction from the top to the bottom and the varying degrees of coupling probability.  For example, C1-1 is the root structure and C1-2 + C1-4 is one branch structure while C1-3 + (c1-5 or C1-6) are other branch structures. 


     With respect to claim 6, Karube teaches  a cracked line detection method, performed by a processor CPU with software stored on a non-transitory computer readable medium 116 for performing the process comprising: partitioning an image acquired by digital camera 104 into a plurality of regions, see para. 81, lines 9-19. See also sections Cr1 – Cr4.  Karube teaches detecting a plurality of crack points within the defined regions which are line segments within the regions, see para. 81, lines 5-9.  Karube generates a tree structure, see figures 12-15 of  line segments that are close to each other and which define a branch structure from the root structure.  For example, C1-1 is the root structure and C1-2 + C1-4 is one branch structure while C1-3 + (c1-5 or C1-6) are other branch structures. 
     Karube further teaches wherein the CPU, among the plurality of routes,  detects a variety of other routes  of varying probabilities for example, the probability for C1-2 over C1-3 from point P2, illustrated at figure 12.  Figure 12 also shows the highest or longest total length of C1-1 + C1-2 + C1-4 which is from the basic line segment C1-1.
     The examiner contends that all of the subject matter is set-forth in Karube. The examiner notes that the present written specification takes an image and sections it into 
     Since Karube and Li both teach determination of cracks on a pavement and performing image processes in relation thereto,  the purpose of partitioning the image into sections, using 3 x 3 matrices, would have been recognized by Karube as set forth by Li.
      It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to replace the partitioning strategy of Karube with the partitioning strategy of Li for the purpose of defining line segments within  the cells of the matrix as taught by Li and suggested by Karube.

     With respect to claim 11, Karube teaches a non-transitory computer readable medium 116 (see para. 70, lines 7-10) for causing a computer (CPU) see para. 70 to perform a crack line detection process comprising:
to  partition an image acquired by digital camera 104 into a plurality of regions, see para. 81, lines 9-19. See also sections Cr1 – Cr4.  Karube teaches detecting a plurality of crack points within the defined regions which are line segments within the regions, see para. 81, lines 5-9.  Karube generates a tree structure, see figures 12-15 of  line segments that are close to each other and which define a branch structure from the root structure.  For example, C1-1 is the root structure and C1-2 + C1-4 is one branch structure while C1-3 + (c1-5 or C1-6) are other branch structures. 

     The examiner contends that all of the subject matter is set-forth in Karube. The examiner notes that the present written specification takes an image and sections it into 3 x 3 matrix. While the matrix is not claimed, Li teaches images of line segments associated with cracks and partitions it into a 2 x 2 matrix and determines “seed regions of confidence” which appear to be “degrees of coupling probability” as recited in the last limitation of the claim. 
     Since Karube and Li both teach determination of cracks on a pavement and performing image processes in relation thereto,  the purpose of partitioning the image into sections, using 3 x 3 matrices, would have been recognized by Karube as set forth by Li.
      It would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention,  to replace the partitioning strategy of Karube with the partitioning strategy of Li for the purpose of defining line segments within  the cells of the matrix as taught by Li and suggested by Karube.

     With  respect to claims 3, 8 and 13 Karube teaches at least a distance between a end point on a common boundary P(0) to basic line segments  C7-1, and crack points P13 and P14 (see figure 5).


               Claims Objected As Containing Allowable Matter
     Claims 4-5, 9-10  and 14-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
    The prior art does not teach in claimed combination, the limitation regarding the average value of distances between a plurality of crack points.  The prior art further does not appear to show moving both endes of the segment in such a manner that the degree of coupling probability becomes high whiel maintain a state of repreenting the crack points. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEROME GRANT II/Primary Examiner, Art Unit 2664